666 So. 2d 197 (1995)
Kevin MURPH, Appellant,
v.
STATE of Florida, Appellee.
No. 94-04557.
District Court of Appeal of Florida, Second District.
December 20, 1995.
*198 James Marion Moorman, Public Defender, and Julia Diaz, Assistant Public Defender, Bartow, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Dale E. Tarpley, Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
Counsel for Kevin Murph filed this appeal pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). We affirm the convictions and sentences but remand the case for the trial court to conform the written sentence to the oral pronouncement.
At the sentencing hearing the court stated that it sentenced Murph to three and one-half years in prison for robbery with a firearm in Case No. 92-3041CF. The trial court entered a written sentence of seventy-one months in prison on that charge. This court must remand the case for the trial court to conform the written sentence to the oral pronouncement. See Williams v. State, 591 So. 2d 329 (Fla. 2d DCA 1992). We, therefore, remand with directions to the trial court to enter a written sentence which complies with its oral pronouncement.
FRANK, A.C.J., and PARKER and FULMER, JJ., concur.